Fourth Court of Appeals
                                San Antonio, Texas
                                      October 3, 2014

                                   No. 04-14-00354-CV

   Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
 (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
            Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                             v.

              KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2007-CVE-000347-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
        Appellants’ second motion for extension of time is GRANTED. We ORDER appellants
to file their brief on or before October 29, 2014. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court